NEWS RELEASE For Immediate Release January 14, 2009 Canwest Global Communications Corp. Reports First Quarter 2009 Results - Specialty channels and digital revenues experience double-digit growth – WINNIPEG Canwest Global Communications Corp. (“Canwest” or the “Company”) today reported financial results for its first quarter 2009 fiscal year that reflect the slower economy and lower advertising volume. For the three months ended November 30, 2008, the Company reported that revenues increased 2% to $886 million but that operating profit(1) declined by 9% to $204 million. Results for the first quarter of fiscal 2008 were affected by the equity accounting of the CW Media specialty television assets that were held in trust until CRTC approval was received.On a same asset basis, including the results of the in-trust assets, revenue decreased 7%, operating expenses, excluding restructuring costs, were down 3% and operating profit declined by 19%. For the three month period Canwest reported the following: First Quarter Fiscal in millions of dollars, except per share amounts 2009 2008 Change Reported Results Revenue 886 867 2 % Operating profit 1 204 223 (9 )% Net earnings (33 ) 41 (180 )% EPS (0.18 ) 0.23 Adjusted Net Earnings* Adjusted net earnings 27 61 (56 )% Adjusted EPS 0.15 0.35 *Adjusted net earnings exclude the impact of foreign currency and interest swap gains/losses, foreign exchange gains/losses, investment gains/losses, restructuring expenses, discontinued operations, and related income tax effect. “Even in these challenging times, Canwest’s transformation continues with double-digit growth in our specialty channels and our online properties. With every quarter, these businesses continue to demonstrate their growth potential and illustrate the progress that is being made to increase Canwest’s share of the fastest growing segments of the advertising market,” Canwest President and CEO Leonard Asper said. “While these results reflect the softening economy and its impact upon advertising revenues they also demonstrate the Company’s success in containing operating expenses.Recently announced initiatives further demonstrate Canwest’s resolve to take the steps necessary to provide the flexibility required over the longer-term,” Mr. Asper added. Segmented Results for the First Quarter of Fiscal 2009 Publishing Revenues for the Company's publishing operations for the first quarterof $336 million, were 7% lower whencompared to the same period in fiscal 2008.
